Citation Nr: 0127659	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had verified active military duty from December 
1941 to December 1945 and from September 1950 to December 
1951.  The veteran died in April 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which, in pertinent part, denied 
service connection for cause of death and entitlement to DIC 
under 38 U.S.C.A. §§ 1151.  

A statement of the case concerning the issues of entitlement 
to service connection for cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. §  1151 was furnished in 
December 1999.  The appellant in her notice of disagreement 
and substantive appeal confined her contentions to the 
38 U.S.C.A. §  1151 claim.  Accordingly, the issue is as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  The Certificate of Death shows that the veteran died in 
April 1999 at the age of 76.  The immediate cause of his 
death was cardiopulmonary arrest due to, or as a consequence 
of myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for post-operative residual of left medial 
meniscectomy rated at 20 percent, residuals of a fracture of 
right os calcis rated at 10 percent, and residuals of a 
fracture of the left great toe rated non-compensable.

3.  The veteran underwent surgery for his service-connected 
left knee disability at the VA Medical Center in Boston 
Massachusetts in April 1999.  

4.  The myocardial infarction, which caused the veteran's 
death, was the result of the knee surgery and was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 has been met. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151 provides that compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A disability is a qualifying disability if the 
disability was not the result of the veteran's willful 
misconduct and: (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability was proximately caused by the provision 
of training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151; 

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition, 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the treatment or 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), 
(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental to VA treatment.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 38 
U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the appellant's 
claim in conjunction with the VCAA.  However, the record 
shows that the appellant was informed of the requirements 
necessary to establish her claim.  Also the pertinent records 
have been obtain.  The Board is satisfied that the VA has met 
its obligations under the VCAA and the appellant is not 
prejudiced by this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

The Certificate of Death reflects that the veteran died in 
April 1999.  The immediate cause of his death was 
cardiopulmonary arrest due to, or as a consequence of, 
myocardial infarction.  There were no listed contributory 
causes of death.  An autopsy was performed.

An autopsy protocol report dated in April 1999 shows that the 
veteran succumbed to the combined effects of diabetes 
mellitus, attendant atherosclerotic disease of the aortic 
valve and severe coronary artery disease.

At the time of the veteran's death, service connection was in 
effect for post-operative residual of left medial 
meniscectomy rated at 20 percent, residual of a fracture of 
right os calcis rated at 10 percent, and residuals of a 
fracture of the left great toe rated non-compensable.

The veteran underwent a cardiac consultation at the VA 
Medical Center in Boston Massachusetts (VAMC) in July 1998.  
At that time it was reported that he was being considered for 
a total knee replacement.  The veteran stated that several 
years ago he had been told he had a small heart attack based 
on an EKG.  He had never experienced symptoms of a myocardial 
infarction.  He also had a heart murmur for several years.  
An October 1996 echocardiogram showed mild aortic stenosis.  
The veteran underwent a cardiac work-up, including an EKG and 
an echocardiogram.  The EKG showed no evidence of an old 
myocardial infarction.  The echocardiogram showed a very 
small fixed interior defect, which may have represented an 
artifact or an old myocardial infarction.  The assessment was 
that the veteran had moderate aortic stenosis, which was 
asymptomatic.  The exercise tolerance test was difficult to 
assess because of knee pain.  He did not have any evidence of 
coronary artery disease.  It was concluded that the veteran 
did not have cardiac contraindication to surgery.  

The next day he was examined by a cardiologist.  The examiner 
indicated that moderate aortic stenosis without symptoms 
should not preclude surgery.  He was seen by the cardiologist 
in November 1998.  The assessment was moderately severe 
aortic stenosis and an acceptable risk for knee replacement.  
The record shows that the left knee surgery, which was 
scheduled for January 1999 was canceled because of a prostate 
disorder

The veteran was hospitalized at the VAMC on Aril 16, 1999 for 
the left total knee replacement due to arthritis.  The 
medical history included a question of a myocardial 
infarction in the past with symptoms consistent with coronary 
artery disease and with a negative stress test.  On April 16, 
1999 the veteran underwent a left total knee arthroplasty 
under general anesthesia.  There were no complications during 
surgery.  On April 17, 1999 the veteran complained of mild 
indigestion and a persistent cough.  Medication was given.  
Thereafter, he reported difficult breathing and r went in to 
respiratory distress.  The cardiac rhythm could not be 
restored and he passed away.  

A February 2000 letter from a VA cardiology fellow who 
evaluated the veteran as part of the cardiology consult 
service at the VAMC in July 1998 is to the effect in 
recounting the events, the veteran had severe, chronic, 
debilitating knee pain due to orthopedic disease that was 
service-connected.  In preparation for knee surgery at the 
VA, he was sent to the outpatient cardiology pre-operation 
evaluation clinic in July 1998 where the cardiologist was 
staffing with the attending physician.  In July 1998 the 
examiners conducted history, physical examination, 
electrocardiogram, echocardiogram, and dipyridamole-thallium 
cardiac perfusion imaging testing on the veteran, and 
concluded that he had moderate, asymptomatic aortic stenosis 
and no definite clinical evidence of coronary artery disease.  
The cardiologist saw the veteran briefly in a follow-up 
several months later.  At that time the veteran remained 
asymptomatic from a cardiac standpoint.  The physician had no 
further involvement with his care until he was called by the 
intern on orthopedic surgery service at the VAMC who reported 
the veteran's death to him the day after the surgery.  

The cardiologist indicated that he spoke at length with the 
intern and the appellant, and reviewed the medical records 
pertaining to the veteran's cardiac arrest and attempted 
resuscitation.  The physician stated that it was his 
understanding from that review that the veteran underwent 
knee surgery at the VAMC on April 1999, and seemed to be 
doing well in the immediate post-operative period.  The next 
morning, while recuperating on the orthopedic ward less than 
24 hours after his operation, the veteran suddenly developed 
shortness of breath.  Electrocardiogram showed marked sinus 
tachycardia (ST) segment changes consistent with acute 
myocardial infarction.  The veteran then suddenly went into 
cardiac arrest and could not be resuscitated.  The autopsy 
subsequently confirmed significant coronary artery disease.

The physician noted that as a general statement that when a 
patient suffered a major cardiac event within 24 hours of 
major surgery, that it would be difficult for a cardiologist 
not to conclude that the two events were causally related.  
Surgical procedures, regardless of how well-planned or 
carefully performed, were well-known to trigger myocardial 
infarction in susceptible individuals through fluid volume 
shifts, activation of coagulation factors, increased cardiac 
workload, and possibly destabilizing coronary plaques.  
Whatever the mechanism, the association and causal 
relationship between major surgery and post-operative major 
cardiac events, such as myocardial infarction and congestive 
heart failure was clear from medical literature and 
widespread clinical experience.  The physician stated that 
this held true whether pre-operative coronary disease was 
clinically evident or clinically silent, as was the case with 
the veteran.  He also stated that despite the best of care, 
post-operative complications are not always predictable.  

He stated that based upon his understanding of the case, his 
opinion was that the veteran died suddenly of unforeseen and 
unexpected cardiac complications of knee surgery.  He 
believed it was likely that the veteran's surgical procedure 
and cardiac complications were casually related, and not 
coincidental, based on the reasons given above, regardless of 
any issues of individual fault.  

In the appellant's February 2000 substantive appeal she 
stated that she and the veteran were informed that the 
veteran's heart could withstand the surgery if a local 
anesthetic was used.  During a hearing conducted before the 
undersigned member of the Board sitting at the RO in August 
2001, the appellant testified that when she and the veteran 
talked to the anesthesiologist prior to the right knee 
surgery, it was indicated that a local would be used.  After 
the operation the veteran informed her that general 
anesthesia was used.  She stated that the veteran had lived 
with the right knee pain for many years and that if he had 
been informed that the surgery was life threatening he would 
not have had the surgery.

To summarize, the record shows that on postoperative day one 
following the knee surgery, the veteran experienced cardiac 
arrest and could not be resuscitated. The VA cardiologist who 
evaluated the veteran as part of the cardiology consult 
service at the VAMC in July 1998 stated that in his opinion 
the veteran died suddenly of unforeseen and unexpected 
cardiac complications of knee surgery.  The evidence of 
record does not contradict this opinion.    

Accordingly, the Board finds that the cause of the veteran's 
death, a myocardial infarction, was caused by the left knee 
surgery performed at the VAMC in April 1999 and was not 
reasonably foreseeable.  Thus DIC is warranted under 38 
U.S.C.A. § 1151.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

